 

Exhibit 10.4

 

Dated 3rd SEPTEMBER 2020

 

————

 

Assignment of Intellectual Property Rights

 

between

 

AHG ENTERTAINMENT ASSOCIATES, LLC

 

FLIP SPORTS LIMITED

 

and

 

ESPORTS ENTERTAINMENT GROUP, INC

 

   

 

 

THIS AGREEEMENT is dated 3rd September 2020

 

Parties

 

(1) AHG Entertainment Associates, LLC a limited liability company organized
under the laws of the State of Florida, having its registered address at 700
West Morse Blvd., Suite 220, Winter Park, Florida 32789, USA (Assignor);     (2)
FLIP Sports Limited, a limited liability company incorporated in England and
Wales, with registered address 4 Millbank Terrace, Shaw Mills, Harrogate,
England HG3 3HT (Developer); and     (3) Esports Entertainment Group, Inc. a
company incorporated under the laws of the State of Nevada with registered
number E0473092008-2 having its registered address at 112 North Curry Street,
Carson City, Nevada 89703-4934, USA (Assignee).

 

Background

 

(A) The Assignor owns the Software and Works (as defined below) having engaged
the Developer to develop it on its behalf and pursuant to a Deed of Intellectual
Property Assignment dated 3rd September 2020 (the Deed of Assignment);     (B)
The Assignee wishes to purchase the Software and the Works from the Assignor and
the Assignor is willing to sell to the Assignee, all and any Intellectual
Property Rights in the Software and the Works (as defined below) on the terms
and subject to the conditions of this Agreement.

 

Agreed terms

 

1. Interpretation

 

1.1 The definitions in this clause apply in this Agreement.

 

Affiliate: means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
For purposes of this definition, “control,” when used with respect to any
specified person, means the power to direct or cause the direction of the
management and policies of such Person, directly or indirectly, whether through
ownership of voting securities or by contract or otherwise, and the terms
“controlling” and “controlled by” have correlative meanings to the foregoing.

 

Effective Date: 3rd September 2020.

 

Encumbrance: any interest or equity of any person (including any right to
acquire, option or right of pre-emption) or any mortgage, charge, pledge, lien,
assignment, hypothecation, security interest, title retention or any other
security agreement or arrangement.

 

Flip Employees: means those individuals employed by the Developer at the date of
this Agreement as set out in Schedule 2.

 

1

 

 

Intellectual Property Rights: means all patents, inventions, utility models,
petty patents, registered and unregistered design rights, Know-How, copyrights,
semi-conductor topography rights, rights of extraction relating to databases,
the right to use software, marks, trademarks, trading name, domain names and all
other similar proprietary rights of whatever nature and howsoever arising which
may subsist in any part of the world including, where such rights are obtained
or enhanced by registration, any registration of such rights and applications
and rights to apply for such registrations.

 

Key Employees: means those Flip Employees deemed to be key members of staff as
set out in Schedule 2(a)

 

Know-How: all confidential industrial and technical information and techniques
in any form (including paper, electronically stored data, magnetic media, film
and microfilm) including (without limiting the foregoing) drawings, formulae,
test results, reports, project reports and testing procedures, instruction and
training manuals, tables of operating conditions, specifications, tables and
procedures (and all Intellectual Property Rights and goodwill therein) created
for or by the Assignor in relation to the Software.

 

Person: means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization.

 

Software: the online games and rewards platform and all other online software
(or part thereof), including all Works in relation to the same, created by the
Assignor for the Assignee in accordance with the Framework Agreement, including,
but not limited to the software as detailed in Schedule 1.

 

Transfer Regulations: the Transfer of Undertakings (Protection of Employment)
Regulations 2006

 

Works: all works (and all Intellectual Property Rights and goodwill therein)
created by the Assignor in relation to the Software, including, but not limited
to the source code of the Software and all technical and functional information
and documentation required to operate the Software, all artwork, content and
materials used in connection with the Software and any other works in respect of
which the Assignor is the legal and beneficial owner as at the date of this
Agreement and which are being used as at the date of this Agreement in
connection with the Software.

 

1.2 The rules of interpretation in this clause apply in this Agreement.

 

  a. The words “hereof,” “herein” and “hereunder” and words of like import used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.         b. The captions herein are
included for convenience of reference only and shall be ignored in the
construction or interpretation hereof. References to Articles, Clauses,
Sections, Exhibits and Schedules are to Articles, Clauses, Sections, Exhibits
and Schedules of this Agreement unless otherwise specified.         c. All
Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement.

 

2

 

 

  d. Any singular term in this Agreement shall be deemed to include the plural,
and any plural term the singular, and words denoting either gender shall include
both genders as the context requires. Where a word or phrase is defined herein,
each of its other grammatical forms shall have a corresponding meaning.        
e. Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import.         f. The use of the word “or” shall not be exclusive.        
g. The word “will” shall be construed to have the same meaning and effect as the
word “shall.”         h. The word “party” shall, unless the context otherwise
requires, be construed to mean a party to this Agreement. Any reference to a
party to this Agreement or any other agreement or document contemplated hereby
shall include such party’s successors and permitted assigns.         i. Any
Warranty qualified by the expression “to the best of the knowledge, information
and belief of the Assignor” or “so far as the Assignor is aware” or any similar
expression, shall, unless otherwise stated, be deemed to refer to the knowledge,
information, belief or awareness of the Assignor after if it has made all due,
diligent and careful enquiries.         j. A reference to any legislation or to
any provision of any legislation shall include any modification, amendment,
re-enactment thereof, any legislative provision substituted therefore and all
rules, regulations and statutory instruments issued or related to such
legislation.         k. Any rule of construction to the effect that ambiguities
are to be resolved against the drafting party shall not be applied in the
construction or interpretation of this Agreement. No prior draft of this
Agreement nor any course of performance or course of dealing shall be used in
the interpretation or construction of this Agreement. No parole evidence shall
be introduced in the construction or interpretation of this Agreement unless the
ambiguity or uncertainty in issue is plainly discernible from a reading of this
Agreement without consideration of any extrinsic evidence. Although the same or
similar subject matters may be addressed in different provisions of this
Agreement, the parties intend that, except as reasonably apparent on the face of
the Agreement or as expressly provided in this Agreement, each such provision
shall be read separately, be given independent significance and not be construed
as limiting any other provision of this Agreement (whether or not more general
or more specific in scope, substance or content). The doctrine of election of
remedies shall not apply in constructing or interpreting the remedies provisions
of this Agreement or the equitable power of a court considering this Agreement
or any of the underlying transactions.

 

2. Assignment

 

2.1 Subject to the terms herein, the Assignor hereby assigns to the Assignee, on
an exclusive, irrevocable and royalty free basis, absolutely with full title
guarantee and free from any Encumbrance, all Intellectual Property Rights in the
Software (together with any goodwill in the same) existing as at the date of
this Deed throughout the world (the “Assigned Intellectual Property”).

 

3

 

 

3. Business employees

 

3.1 The Assignor and the Assignee acknowledge that the Transfer Regulations
apply to the sale of the Assigned Intellectual Property under this Agreement and
that accordingly the Flip Employees will transfer to the Assignee with effect
from the date of this Agreement together with all the Assignor’s rights, duties
and obligations under the contracts of employment of the Flip Employees in
accordance with the Transfer Regulations.     3.2 The Developer shall in
relation to the Flip Employees perform and discharge all the employer’s
obligations arising out of or in connection with any Flip Employee’s employment
including, payment of all wages, salaries, accrued holiday pay, sick pay,
maternity pay, liability to tax and other periodic payments (the “Employer’s
Obligations”) relating to the period on or before the date of this Agreement.
The Assignee shall, or shall procure that one of its Affiliates shall perform
and discharge all Employer’s Obligations relating to the period after the date
of this Agreement.

 

4. Consideration

 

4.1 The consideration for the sale of the Assigned Intellectual Property shall
(subject to adjustment in accordance with clause 4.3 below) be the sum of
USD$1,100,000 (the “Purchase Price”) payable to the Assignor by the Assignee as
follows:

 

  (a) USD$100,000 of the Purchase Price shall be payable to the Assignor in cash
on the Effective Date (“Cash Consideration”);         (b) USD$1,000,000 of the
Purchase Price shall be payable as restricted common stock in the Assignee
(“Share Consideration”) issued to the Assignor as follows:

 

    (i) USD$500,0000 issued to the Assignor on the Effective Date (“Closing
Shares”); and             (ii) USD$500,000 issued to the Assignor on the 6th
month anniversary of the Effective subject to clause 4.3 below (“Post Closing
Shares”).

 

4.2 The total number of restricted common stock in the Assignee to be issued in
accordance with clauses 4.1(b)(i) and (ii) above shall be determined by a unit
price per common stock of the Assignee equal to the 30-day weighted average unit
price per common stock of the Assignee prior to the Effective Date.     4.3 The
issuance of the Post Closing Shares in accordance with clause 4.1(b)(ii) above
is subject to the Key Employees still being employed by the Assignee or any of
its Affiliates on the 6th month anniversary of the Effective Date. For each
individual Key Employee that is no longer employed by the Assignee on the 6
month anniversary of the Effective Date by reason of either their resignation or
dismissal for gross misconduct in accordance with the terms of their employment
(each a “Leaver”), the cash equivalent amount of the Post Closing Shares (i.e.
$500,000) shall be reduced by $100,000 per Leaver. For example, if two (2) Key
Employees were to resign prior to the 6th month anniversary of the Effective
Date, only $300,000 worth of Post Closing Shares shall be issued in accordance
with clause 4.1(b)ii), $100,000 having been deducted for each Leaver.

 

4

 

 

5. Conditions

 

5.1 The signing of this Agreement and the transfer of the Assigned Intellectual
Property is conditional upon the Assignor and the Assignee entering into the
licence agreement, in the form as set out in Schedule 3.     6. Variation    
6.1 No variation of this Agreement shall be effective unless it is in writing
and signed by the parties (or their authorised representatives).     6.2 For the
avoidance of doubt, in no event shall the Assignor be entitled to rescind this
Agreement, receive injunctive or other equitable relief or enjoin or restrain
the Assignee’s exploitation of the Works or of any rights granted and assigned
under this Agreement.     7. Warranties

 

7.1 The Assignor warrants, represents and undertakes to the Assignee that:

 

  (a) it is the sole legal and beneficial owner of the Assigned Intellectual
Property and has the requisite power and authority to enter into this Agreement
and to perform fully its obligations thereunder;         (b) the Assigned
Intellectual Property is free from any Encumbrance;         (c) the Assigned
Intellectual Property is not subject to any contract containing any covenant or
other provision that would in any way limit or restrict the ability of the
Assignee to use, assert, enforce, or otherwise exploit the Assigned Intellectual
Property anywhere in the world;         (d) it has not transferred ownership of
(whether a whole or partial interest), or granted any exclusive right to use the
Assigned Intellectual Property to any Person;         (e) the Assigned
Intellectual Property does not contain any “back door,” “drop dead device,”
“time bomb,” “Trojan horse,” “virus,” “worm,” “spyware” or “adware” (as such
terms are commonly understood in the software industry) or any other code
designed or intended to have, or capable of performing or facilitating, any of
the following functions: (i) disrupting, disabling, harming, or otherwise
impeding in any manner the operation of, or providing unauthorized access to, a
computer system or network or other device on which such code is stored or
installed, or (ii) compromising the privacy or data security of a user or
damaging or destroying any data or file without the user’s consent
(collectively, “Malicious Code”);

 

5

 

 

  (f) to the knowledge of the Assignor, no Flip Employee or current or former
stockholder, officer, director, or employee of the Assignor has any claim, right
(whether or not currently exercisable), or interest to or in the Assigned
Intellectual Property;         (g) to the knowledge of the Assignor, no Flip
Employee is bound by or otherwise subject to any contract restricting him or her
from performing his or her duties for the Assignee;         (h) to the knowledge
of the Assignor, no notice to terminate the contract of any Flip Employee,
(whether given by the relevant employer or by the Flip Employee) is pending,
outstanding or threatened and no dispute under any Employment Legislation or
otherwise is outstanding between the Developer and any Flip Employee relating to
their employment;         (i) no Flip Employee is involved in any existing,
pending or, to the knowledge of the Assignor, threatened claim or dispute
(“Employment Dispute”) and has not been involved in any Employment Dispute in
the twelve month period prior to the date of this Agreement. To the Knowledge of
the Assignor, there are no facts or circumstances that could reasonably be
expected to result in or be the basis for any Employment Dispute, or that may
suggest that any of the provisions of this Agreement may lead to any Employment
Dispute;         (j) to the knowledge of the Assignor, the Developer has
complied in all material respects with all applicable laws and codes of practice
in respect of each Flip Employee and has not at any time discriminated against
or caused any Flip Employee to suffer any detriment on the grounds of sex,
gender, sexual orientation, age, race, religion, belief, disability, hours that
they work, temporary nature of their employment, membership of a trade union or
status as an employee representative or otherwise in contravention of any
legislation;         (k) so far as it is aware, there has not been and there is
not any actual or threatened infringement (including misuse of confidential
information) or any event likely to constitute an infringement or breach by any
third party of any Intellectual Property Rights in the Assigned Intellectual
Property; and         (l) so far as it is aware, the Assignee’s use, enjoyment
and exploitation of the Assigned Intellectual Property in accordance with this
Agreement shall not infringe any third party’s Intellectual Property Rights.

 

8. Survival of warranties

 

8.1 The representations and warranties and other obligations made by the
Assignor in this Agreement shall survive from the Effective Date until the date
that is twelve (12) months following the Effective Date (the “Expiration Date”).
Notwithstanding the foregoing, if at any time prior to the Expiration Date the
Assignee delivers to the Assignor a written notice alleging the existence of an
inaccuracy in or a breach of any of such representation, warranty, covenant or
other obligation and asserting a claim for recovery under clause 8.2 based on
such alleged inaccuracy or breach, then the claim asserted in such notice shall
survive until such time as such claim is fully and finally resolved.
Notwithstanding the foregoing, all representations and warranties made by the
Assignor in this Agreement shall survive for the full period of all applicable
statutes of limitations (giving effect to any waiver, mitigation or extension
thereof) in the event of fraud or willful or intentional misrepresentation by
the Assignor.

 

6

 

 

8.2 From and after the Effective Date and subject to clause 8.3, the Assignor
shall hold harmless and indemnify the Assignee from and against, and shall
compensate and reimburse the Assignee for, any damages which are suffered or
incurred by the Assignee prior to the Expiration Date or to which the Assignee
may otherwise become subject to as a result of an alleged inaccuracy in or a
breach of any of such representation or warranty, covenant or other obligation
notified to the Assignor prior to the Expiration Date in accordance with clause
8.1 above and which arise from or as a result of, or are connected with any
inaccuracy in or breach of any representation or warranty of the Assignor as of
the date of this Agreement.     8.3 The maximum liability of the Assignor under
this Clause 8 shall be equal to $1,000,000, except in the event of fraud or
willful or intentional misrepresentation by the Assignor.     9. Third party
rights       No person other than a party to this Agreement shall have any
rights to enforce any term of this agreement.     10. Further Assurance     10.1
The Assignor shall, at its own cost, perform (or procure the performance of) all
further acts and things, and execute and deliver (or procure the execution or
delivery of) all further documents, required by law or which the Assignee
reasonably requests to vest in the Assignee the full benefit of the right, title
and interest assigned to the Assignee under this Agreement.     11. Notices    
11.1 All notices, requests and other communications required or permitted under,
or otherwise made in connection with, this Agreement, shall be in writing and
shall be deemed to have been duly given (a) when delivered in person, (b) upon
confirmation of receipt when transmitted by email, (c) upon receipt after
dispatch by registered or certified mail, postage prepaid or (d) on the next
business day if transmitted by national overnight courier (with confirmation of
delivery), in each case, addressed as follows:

 

7

 

 

if to Assignee, to:

 

Esports Entertainment Group, Inc
112 North Curry Street,
Carson City,

Attention: Grant Johnson
Email:

 

if to Assignor, to:

 

AHG Entertainment Associates, LLC

700 West Morse Boulevard

Suite 220

Winter Park

Florida 32789

 

Attention: Gene Harris

Email:

 

12. Public Announcements     12.1 Without limiting any other provision of this
Agreement, each of the Assignor and the Assignee shall consult with the other
and issue a joint press release with respect to the execution of this Agreement.
Thereafter, neither the Assignor, the Assignee nor the Developer shall issue any
press release or other announcement (to the extent not previously publicly
disclosed or made in accordance with this Agreement) with respect to this
Agreement without the prior consent of the other parties hereto (such consent
not to be unreasonably withheld, conditioned or delayed), except as such press
release or other announcement may be required by applicable law or the
applicable rules of a national securities exchange, in which case the party
required to issue the release or make the announcement shall use its
commercially reasonable efforts to provide the other party with a reasonable
opportunity to review and comment on such release or announcement in advance of
its issuance     13. Specific performance     13.1 The rights and remedies of
the parties hereto shall be cumulative (and not alternative). The parties hereto
agree that irreparable damage would occur if any provision of this Agreement
were not performed in accordance with the terms hereof and that the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
of this Agreement in addition to any other remedy to which they are entitled to
at law or in equity, in each case without the requirement of posting any bond or
other type of security.

 

8

 

 

14. Waiver     14.1 No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.     15.
Assignment     15.1 No party may assign, delegate or otherwise transfer any of
its rights or obligations under this Agreement without the consent of each other
party hereto, except that Assignee may transfer or assign its rights and
obligations under this Agreement, in whole or from time to time in part, to one
or more of their Affiliates at any time and provided that such transfer or
assignment shall not relieve Assignee of its obligations hereunder or enlarge,
alter or change any obligation of any other party hereto or due to the Assignee.
    16. Entire Agreement     16.1 This Agreement (including the Schedules)
constitutes the entire agreement between the parties with respect to the subject
matter of this Agreement and supersede all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter of
this Agreement.     17. Severability     17.1 If any term, provision, covenant
or restriction of this Agreement is held by a court of competent jurisdiction or
any other governmental authority to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated so long as the economic or legal substance of the transfer of the
Assigned Intellectual Property is not affected in any manner materially adverse
to any party. Upon such a determination, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transfer of the Assigned Intellectual Property be consummated as originally
contemplated to the fullest extent possible     18. Counterparts     18.1 This
Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall constitute an original of this Agreement, but all
the counterparts shall together constitute the same agreement.     19. Time Is
Of The Essence     19.1 Time is of the essence with respect to the performance
of this Agreement.

 

9

 

 

20. Governing law and jurisdiction     20.1 This Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada, without giving
effect to principles of conflicts of laws that would require the application of
the laws of any other jurisdiction.     20.2 The parties hereto agree that any
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement shall be brought in any federal
court located in the State of Nevada or any Nevada state court, and each of the
parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such proceeding
in any such court or that any such proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court.     20.3 EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT.

 

10

 

 

This Agreement has been entered into on the date stated at the beginning of it.

 

Executed by AHG Entertainment   Associates, LLC acting by Gene   Harris, a
manager of AHG Manager,   LLC, which is the manager of AHG   Entertainment
Associates, LLC           Gene Harris, Manager       Executed by Flip Sports
Limited acting by   Tomasz Kandziora, a director           Director      
Executed by Esports Entertainment   Group, Inc acting by Grant Johnson, a  
director           Director  

 

11

 

 

SCHEDULE 1

 

THE SOFTWARE

 

1. Game Matrix

 

The Game Matrix (abbreviated as GMX) is both a Platform as a Service and
Software as a Service, that exposes a set of predefined components and tools
that allow 3rd party to develop their own products against a set of well defined
and maintained features. This allows the developers to concentrate on the task
at hand that will drive their business forward, instead of spending time on
building the foundation that their software will stand on and further loosing
precious time on maintenance of said infrastructure and features.

 

Game Matrix was built originally to satisfy needs of a loyalty platform (Rewards
Matrix), where partners would be able to easily onboard customers with a
single-sign on service, award users for their activity and provide an outlet for
accumulated reward points.

 

Services

 

OIDC

 

OIDC micro-service as the name suggest itself is being used for OpenID Connect
authentication flow. This service stores whole profile data, permissions and
basically is the core of AAA pattern, where AAA stands for:

 

  ● Authentication   ● Authorization   ● Accounting

 

Wallet

 

This micro-service is responsible for providing many functionalities related to
Virtual Currencies, including:

 

  ● A Partner is able to configure many Virtual Currencies   ● A Partner is able
to configure visibility this currencies to other partners   ● A Partner is able
to configure operation commissions   ● A Partner is able to configure exchange
rate between currencies.   ● Currencies exchange rates can be feed from external
sources.

 

With given flexibility, a Partner can have simple Wallet system or a complex
affiliate system with all commission flows between player’s originator, a
external retailer and own Virtual Points exchanges.

 

12

 

 

Virtual Store

 

One of the GMX platform components is VirtualShop(VS) micro-service, responsible
for providing various types of virtual products to end-user. The main goal of
this service is to serve defined products to Partners, each user can then choose
and purchase a suitable product for him. All transactions are based on
prescribed Virtual Currencies in WalletService. VS supports products that are
defined in our infrastructure and those which require integration with an
external supplier. There is big flexibility in creating and managing items their
types, bonus types, etc. Based on tags we can define product visibility for each
particular end-user. Users have the possibility to check all his previous
Orders, their status, etc.

 

[ex10-4_001.jpg]

 

Processing Engine

 

In modern systems, in order to provide the quick answer to the device
communicating with the platform, more and more tasks are being processed in the
background, promoting the asynchronous processing pattern.

 

13

 

 

High throughput and system performance is not only reasons why this module was
created, because there are processes that must respond to the events, integrate
external data sources or periodically perform certain operations (e.g.,
generating reports).

 

All of the factors above have created a dual micro-service that is a symbiosis
of the asynchronous rest nano-service based on the FastAPI framework with the
Apache Nifi pipeline/data flow processing manager.

 

[ex10-4_002.jpg]

 

14

 

 

Streaming Pipeline

 

Our existing Data Processing pipeline built on open-source technologies
including Apache Kafka and Apache Flink is currently processing around 300
Million messages each day, with spikes to 1.5 Billion, and is capable of scaling
well beyond its current workload.

 

[ex10-4_003.jpg]

 

15

 

 

Kafka Real-Time Backup

 

In order to allow business continuity and system resilience, it has been decided
to facilitate a real-time replication of all topics from production Kafka
cluster to a single node in separate region.

 

[ex10-4_004.jpg]

 

User Context Service

 

A Stateful Micro-service which manages the current state of each User within the
system.

 

Implemented using the Lagom Framework each User is modeled as a Lagom Persistent
Entity (backed by an Akka Persistent Actor) allowing for persistence via an
Event-Sourcing approach.

 

Messages arriving from existing Kafka Topics relating to User behaviour (betting
behaviour, deposits, withdrawals, time-outs, logins, etc) are used to trigger
Commands which change the state of User and, in turn, emit Events onto the
inter-service topics for consumption by downstream services.

 

Responsible Gambling Service

 

The Responsible Gambling (RG) service ingests Events relating to User activity
and uses those Events, along with the historical activity of the User to
determine if any of the predefined Trigger criteria have been met.

 

Each User has a ‘Risk Score’ associated with their account - this is a single
number between 0 and 100 which indicates the danger of the User having a
gambling problem.

 

If an Event has occurred often enough within a given time period (for instance,
a user has changed their deposit limit 3 times within a week) then an Alert is
dispatched.

 

16

 

 

An Alert triggers interaction with the Customer account (either by tagging the
account, freezing the account, sending a message directly to the user or
triggering a call to the user from a Customer Services Representative - or some
combination of those actions).

 

An Alert also triggers a recalculation of the Risk Score for a User.

 

Deprecated

 

Referral System

 

Referral System rewards existing customers for inviting new players to the site.
Every customer (unless specifically excluded from RAE) has access to a unique
link that then can copy and share or send directly via email or social media
using the widgets on the page. When a new user clicks and registers via the
existing customers link, the customers are linked.

 

The link can be multiple layers deep, which encourages higher tiered users to
promote invites down their stream. The system allows for rewards being initiated
at specified goals, as well as on every individual transaction (commission
based).

 

This system is bound to the Rewards Matrix

 

Push Notificator

 

This is simple micro-service used to communicate with users. It can store user’s
device ID to push notifications for Apple and Android phones. For email
notifications it has been integrated with SendGrid email system and templating.
Lates fix enabling SendGrid Modern templating system based on HandleBars
template language.

 

Currently replaced by Processing Pipeline to some extent.

 

Rewards Matrix

 

The Rewards Matrix (abbreviated as RMX) is a loyalty and affiliation platform
designed to bring together a wide array of inline retail and entertainment sites
with a view to building a fully-immersive player experience leading to high
levels of loyalty and retention.

 

FLIP Sports - Fantasy Fever

 

FLIP Sports Fantasy Fever, is a social fantasy football game that offers in-play
fantasy football competition during live matches. Fantasy managers can go
head-to-head or play in private and public leagues; the challenge in each
scenario lasts for the duration of the match and the winner is the manager with
the most points by the final whistle. Fantasy managers can compete against each
other for virtual currency, with overall leaderboards to see how they compare
against friends and other users. There are various other in-game strategy and
social features, including the ability to make substitutions, play boosters,
chat and send banter icons, which add to the gaming experience. The game also
provides in depth statistics and data on players, teams and matches, both in
real time and over the course of the season and can therefore be used as a
resource outside of game play for users to keep up to date with news and
information on their favourite teams and players.

 

17

 

 

Overview

 

[ex10-4_005.jpg]

 

Data is Received from data sources via Apache Camel. Data is processed via Camel
routes and passed to other elements of the system as well as any 3rd party
consumers which may require this data as well as the Flipsports system itself.

 

The original provider’s data is transformed to a custom JSON format that
Flipsports consumes and this JSON format is processed by an Akka-based
application which persists the data to Postgres and posts messages to Kafka
topics which trigger the recreation of ‘Stat Centre’ data which is then stored
in Redis.

 

API applications provide a point of access for client applications; we currently
provide a Stat Centre application, Leaderboards and the Game API itself.

 

Finally, there’s a ‘Manager’ application which provides an IDE-style interface
for managing the various parts of the system; pushing simulated data, monitoring
games in progress etc.

 

18

 

 

Data Processing

 

[ex10-4_006.jpg]

 

The data processing stage allows us to take data from ANY data source in
practically any format on practically any transport system and turn it into a
JSON format which our system can work with. In this way we’re completely
decoupled from the source of data via this ‘interface’ layer.

 

We use Apache Camel for this processing as it allows us to manage a huge number
of transports and formats ‘out-of-the-box’ and to easily add our own should
something more esoteric be employed by a data provider.

 

All the raw data received from providers is stored in an S3 bucket so that our
simulator system can ‘replay’ data at a later date during a testing phase, the
transformed data is, likewise, stored in S3 for future simulated playback.

 

3rd Party Consumption

 

At any point we can re-surface this data to any 3rd party consumers should we
wish to for any reason. We can also add extra preprocessing/transformations here
to customise the data for a 3rd party on an ad-hoc basis.

 

Challenges & Leagues

 

[ex10-4_007.jpg]

 

19

 

 

Games are based on Leagues, which consist of a collection of Challenges made by
different Users who create Teams from one or more Players involved in one or
more Events.

 

In the case of Fantasy Sports a Player is a footballer, rugby player, golfer etc
and and Event is a football or rugby fixture, golf tournament or some other
sporting event.

 

It’s Not Just Sport...

 

But we’re not restricted to sports - an Event could be an episode of a Reality
TV show, in which case a Team could consist of a single contestant on that show
and the League could be made up of all episodes of that show. Now Users are
playing a Fantasy version of that show.

 

In fact anything that meets the following criteria can become a Fantasy game in
this system.:

 

  ● One or more Events which have a predefined beginning and end.   ● Involve
more than one Player.   ● We can map fantasy Points to actions taken by the
Players .

 

Fantasy Points

 

Points are awarded to Players based on some action they take in the Event(s)
they’re involved in - in the case of football this could be a goal, conceeding a
free kick, etc. etc but in other domains it could be any event that we can get
data for; the number of votes garnered by a candidate in an election,
successfully eating something disgusting on a Reality TV show, etc.

 

The system just needs a ‘mapping’ that tells it how many points to give a Player
when data is received updating the system about an Event.

 

More...

 

There are many possible configurations for a League but they all must follow
these rules:

 

  ● Challenges can’t be added after the Event(s) move in-play   ● Challenges are
complete when all Event(s) are complete.

 

Other than that you can do whatever you like (within reason) - Challenges can be
Head-to-Head resulting in a League with only 2 Challenges the winner of which is
the User with the Team that has the most number of fantasy Points.

 

Challenges can be Public Leagues which anyone can join and the winner, again,
has the most points.

 

Challenges can be Private Leagues, with entry restricted by some set of logical
rules, or any other type of configuration you see fit. If it can be defined in
code, it can be a League.

 

20

 

 

SCHEDULE 2

 

FLIP EMPLOYEES

 

a. Key Staff: Tom Kandziora (CTO)       Wojtek Bartosiak       Trevor
Burton-McCreadie       Paul Dunn     b. Other Dev Staff: Sebastian Tomaszewski  
    Piotr Byczuk       Stuart Whyte       Patrik Kandziora       Maciej
Krzanowski     c. CS Staff: Sayed Ali       Karl Dawson       Giles Wray      
Josh Forster

 

21

 